DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to a track one request denied on 05/19/17 and a petition to revive on 04/05/19. Claims 1-20 are pending in the instant application. Claims 1, 11 and 17 are independent. An Office Action on the merits follows here below. 
Priority
This application repeats a substantial portion of prior Application No. 14/727,321, filed 06/01/15, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, the application has been examined as a continuation-in-part of the prior application. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/11/16 and 11/23/16 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  There is a period in the middle of the claim.  The claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.

    PNG
    media_image1.png
    300
    575
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20120008819 A1) in combination with Elazar (US 20040161133 A1).
Regarding Claim 1: Ding discloses a system for activity monitoring using video data (Refer to para [001]; “The present invention relates to the analysis of human activities in videos, and more particularly to accurately distinguishing between behaviors represented thereby.”) the system comprising: at least one special purpose processor executing a plurality of video analysis worker processes (Refer to para [019]; “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”): a management subsystem coupled to the at least one special purpose processor (Refer to para [060]; “The computer 304 comprises various components, some of which are illustrated within the computer 304. More particularly, as shown, the computer 304 includes a processing unit (CPU) 312 in communication with one or more external I/O devices/resources 328 and storage systems 332. In general, the processing unit 312 may execute computer program code, such as the code to implement one or more of the process steps illustrated in FIG. 1, which is stored in the memory 316 and/or the storage system 332.”) and a plurality of video data sources of multiple types producing video data of different types (Refer to para [058]; “…now to FIG. 5, an exemplary computerized implementation of an embodiment of the present invention includes computer or other programmable device 304 in communication with devices 336 that analyzes video data for determination of human behavior according to the present invention, for example in response to computer readable code 202 in a file residing in a memory 316 or a storage system 332 through a computer network infrastructure 308. The implementation is intended to demonstrate, among other things, that the present invention could be implemented within a network environment (e.g., the Internet, a wide area network (WAN), a local area network (LAN) or a virtual private network (VPN), etc.) Communication throughout the network 308 can occur via any combination of various types of communications links; for example, communication links can comprise addressable connections that may utilize any combination of wired and/or wireless transmission methods.”).

Ding does not expressly discloses a mobile device or a process for automatically detecting features in an urban scene comprising sidewalks, roads, bike routes and road crossings.

Elazar teaches “video surveillance systems in general, and more particularly to a video content analysis-based detection, surveillance and alarm management system…” wherein a plurality of video data sources (Refer to Figure 1; “FIG. 1 a set of video cameras 12, 14, 16, 18”) comprises at least one mobile device executing (Refer to para [045]; “The GUI control application 108 prompts the user for a suitable response concerning the alarm or optionally presents the user in real time with the video data sent by the camera the output of which generated the alarm. The alarm can be provided as text or pop up window on the screen of the operator, as e-mail sent to an officer, SMS message sent to a cellular phone, an automated telephone call to an officer, a text pager message, pictures or video stream sent the officer's portable device or hand held device, or send via a dry contact to generate a siren or an audio or visual indication and the like.”)a video sensing application that produces a video data stream for processing by the video analysis worker processes (Refer to para [026]; “…the monitored content is a video stream recorded by video cameras, captured and sampled by a video capture device and transferred to a video processing unit. The video processing unit performs a content analysis of the video images and indicates an alarm situation in accordance with the results of the analysis. In other preferred embodiment of the invention, diverse other content formats are also analyzed, such as thermal based sensor cameras, audio, wireless linked camera, data produced from motion detectors, and the like.”) wherein the plurality of video analysis worker processes comprise a process for automatically detecting features in an urban scene comprising sidewalks, roads, bike routes and road crossings (Refer to para [025]; “the detection of potential alarm situation via a recorded surveillance content analysis and for the management of the detected unattended object situation via an alarm distribution mechanism is disclosed. The proposed system and method includes an advanced architecture and a novel technology operative in capturing surveillance content, analyzing the captured content and providing in real time a set of alarm messages to a set of diverse devices. The analysis of the captured content comprises a unique algorithm to detect, to count and to track objects embedded in the captured content. The present invention provides a detailed description of the applications of this method. The method and system of the present invention may be implemented in the context of unattended objects (such as luggage, vehicles or persons), parking or driving in restricted zones, controlling access of persons into restricted zones, preventing loss of objects such as luggage or persons and counting of persons.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ding by adding a video processing unit that performs a content analysis of the video images and indicates an alarm situation in accordance with the results of the analysis as rejected above by Elazar.

The suggestion/motivation for combining the teachings of Ding and Elazar would have been in order to enhance the object detection in order to more critically analyze “… crowd control, people counting, an offline and online investigation tools based on the events stored in the database, assisting in locating lost luggage (lost prevention) and restricting access of persons or vehicles to certain zones. The applications are both for city centers, airports, secure locations, hospitals and the like.” (at para [050], Elazar).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ding and Elazar in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 3: Elazar teaches a user interface coupled to receive video data from the data storage subsystem and to present the video data in a human-accessible manner (Refer to para [015]; “Any video camera within the system, the video capturing component, the video transfer component and the computing and storage device can be separated and can be located in different locations. The interface between the video camera, the video capturing component, the video transfer component and the computing and storage device is a local or wide area network or a packed-based or cellular or radio frequency or micro wave or satellite network.”).

Regarding Claim 5: Elazar teaches the video analysis worker processes /comprise a process for detection of activity areas (Refer to para [044]; “The object detection unit analyzes the video data (step 100) and activates a specific DSA application 100. In the first preferred embodiment the DSA application 100 is the unattended luggage detection while in the second preferred embodiment the DSA application 100 is the detection of an illegally parked vehicle. Another DSA application 100 is a lost object prevention application. Other applications are evident from the description provided above in association with FIGS. 3A, 3B, 4A, and 4B. At step 104 it is determined whether, in accordance with the specific application and the associated parameters, including optional database parameters, an alarm state was detected by the video analysis unit.”).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2, 4, 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pillai et al. (US 20160267331 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665